Exhibit 10.3

 

[g126271kg01i001.jpg]

 

May 1, 2009

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, CA 92618

Attn: Rian Furey, Senior Vice President

Email: Rian.Furey@lendingtree.com

 

Re:           Transactions Terms Letter for Master Repurchase Agreement

 

Ladies and Gentlemen:

 

This Transactions Terms Letter is made and entered into, as of the date set
forth above, by and between Bank of America, N.A. (“Buyer”) and Home Loan
Center, Inc. (“Seller”). This Transactions Terms Letter supplements the Master
Repurchase Agreement (the “Agreement”) by and between Buyer and Seller.  In the
event there exists any inconsistency between the Agreement and this Transactions
Terms Letter, the latter shall be controlling notwithstanding anything contained
in the Agreement to the contrary.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement. This Transactions Terms Letter supercedes all previous Transactions
Terms Letters and amendments as of the Effective Date.

 

Effective
Date:                                                                                                                                                                 
May 1, 2009

 

Expiration
Date:                                                                                                                                                           
Expiring on April 30, 2010

 

Aggregate Transaction
Limit:                                                                                   
Fifty Million Dollars ($50,000,000)

 

Financial
Covenants:                                                                                                                               
Seller shall maintain the following financial covenants:

 

(a)                Minimum Tangible Net Worth (calculated per HUD guidelines):
$44,000,000; excluding any net deferred tax assets.

 

(b)               Minimum Liquidity: Seller to maintain unrestricted cash or
unrestricted Cash Equivalents in a minimum amount equal to 15% of Seller’s
Tangible Net Worth, inclusive of the Over/Under Account Balance.  By way of
example but not limitation, cash in escrow and/or impound accounts shall not be
included in this calculation.  Available draws from Seller’s warehouse or
repurchase facilities will be included in the Minimum Liquidity calculation.

 

(c)                Maximum ratio of Total Liabilities and Warehouse Credit
(Warehouse Credit is inclusive of outstandings on warehouse lines, repurchase
facilities or other off balance sheet financing) to Tangible Net Worth: 4:1.
(excluding the Early Purchase Program with Buyer)

 

(d)               Net Income:  Seller shall show positive pre-tax net income, on
a quarterly basis.

 

(e)                Seller shall not add additional mortgage financing facilities
(including warehouse, repurchase, purchase or off-balance sheet facilities)
without prior written notification to Buyer.

 

(f)                  Payment of Dividends: Seller may, without the prior written
consent of Buyer, pay dividends to its shareholders, members, partners or owners
provided that (i) a Potential

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

--------------------------------------------------------------------------------


 

Default or an Event of Default is not existing and will not occur as a result
thereof, (ii) the amount of dividends do not exceed 100% of Seller’s pre-tax net
income for the prior fiscal year if such dividends are declared and paid within
105 days after the end of Seller’s prior fiscal year, and (iii) the amount of
dividends do not exceed 100% of Seller’s then current, pre-tax net income for
the current fiscal year if such dividends are declared and paid 106 days or more
after the end of Seller’s prior fiscal year.

 

Other
Covenants:                                                                                                                                                 
Seller shall maintain the following other covenants:

 

(a)          To help ensure that Seller has adequate approved investors for
mortgage loans originated by Seller, Seller shall become and remain an approved
client of Bank of America Home Loans Correspondent Lending (“Correspondent
Lending”) and enter into an assignment of trade, direct trade, commitment or
similar agreement with Correspondent Lending to sell at least 50% of the
mortgage loans originated by Seller per quarter to Correspondent Lending for the
term of the Agreement.  Such agreement shall also provide for a pair off fee of
37.5 basis points on the difference between the required volume and actual
volume of mortgage loans sold to Correspondent Lending.

 

(b)         If the financial or other material covenants of Seller under any
current, future or modified third party warehouse, repurchase, financing,
guaranty or similar agreement are, or become, more favorable to Buyer than the
equivalent covenants under the Agreement, Seller shall promptly notify Buyer and
Buyer shall have the right, in its sole discretion, to modify the Agreement to
include such covenants.  Further, at the request of Buyer, Seller shall promptly
provide Buyer with its financial covenants and any other covenants that Buyer
deems material under any such current, future or modified third party agreement.

 

(c)          Delinquency Covenant.  If, in any two consecutive fiscal quarters
of Seller, the delinquency rate for first-lien residential mortgage loans
originated by Seller and sold to Correspondent Lending is greater than one
hundred and fifty percent (150%) of the average delinquency rate for first-lien
residential mortgages sold by all clients of Correspondent Lending, Buyer may
immediately terminate the Agreement.

 

(d)         Loss Mitigation Covenant.  Seller agrees that, if (a) the sum total
of all outstanding amounts owed by Seller to Correspondent Lending at the end of
a calendar quarter is equal to or greater than eighty percent (80%) of Seller’s
Tangible Net Worth or (b) with respect to fifty percent (50%) or more of the
outstanding amounts, the  average number of days the outstanding amounts have
been outstanding exceeds 120 days, then, in either the case of (a) or (b), Buyer
may immediately suspend Transactions under the Agreement and Correspondent
Lending may immediately cease purchasing mortgage loans from Seller.

 

(e)          Seller shall not have any undisputed receivables aged over sixty
(60) days.

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

2

--------------------------------------------------------------------------------


 

Facility
Fee:                                                                                                                                                                               
25 basis points, with 50% of the total fee due prior to the Effective Date.  The
remaining fee shall be payable in two equal installments over the next two
(2) quarters. Upon early termination of the Agreement by Seller, the entire
Facility Fee will be due and owing.  The fee is payable based on Aggregate
Transactions Limit only and will be prorated in the event of increases unless
any of the following occur.

(i)             Termination is Permissible due to Buyer’s breach of the
Agreement;

(ii)          Buyer alters any material terms of the Agreement whether permitted
or not; or

(iii)       Buyer elects to increase any fees or charges related to the
Agreement.

 

Unused Facility
Fees:                                                                                                                            
For any given calendar quarter, Seller’s average outstanding Transactions must
be greater than or equal to 75% of the Aggregate Transaction Limit, otherwise
Seller shall pay Buyer 25 basis points (0.25%) times the unused portion of the
Aggregate Transaction Limit, annualized. For the purposes of this calculation,
outstanding Transactions shall include EPP Loans under Seller’s EPP Addendum
with Buyer.

 

Transaction Request
Deadline:                                                                           
2:00 p.m. (Pacific time).

 

Deadline for Daily Receipt

Of Purchase Advices by
Buyer:                                                                       
2:00 p.m. (Pacific time).

 

Minimum Over/Under

Account
Balance:                                                                                                                                                
$1,875,000 (minimum of 150 basis points of the combined Aggregate Transaction
Limit and the Outstanding Loan Limit set forth within Seller’s EPP Addendum);
Seller to be entitled to interest on a monthly basis thereon at an annual rate
of LIBOR plus the Type A Margin over 30 day LIBOR spread on the positive monthly
average Over/Under Balance for whatever portion is equal to or lesser than 1/5
of the average monthly outstanding Transactions for such month and; Seller to be
entitled to interest on a monthly basis at an annual rate of LIBOR minus twenty
five (25) basis points (0.25%) on the positive monthly average Over/Under
Balance for whatever portion is greater than 1/5 of the average monthly
outstanding Transactions for such month.  For the purpose of this calculation,
average outstanding Transactions shall include EPP Loans under Seller’s EPP
Addendum with Buyer.  “LIBOR” shall mean the greater of (i) the daily rate per
annum for one-month U.S. dollar denominated deposits as offered to prime banks
in the London interbank market or (ii) 2%, as applicable.

 

Eligible
Loans:                                                                                                                                                                 
Each loan shall comply with Buyer’s and Correspondent Lending’s eligibility
guidelines on their respective websites, and no loan shall be more than 30 days
past its original funding date or contractually delinquent 30 days or more. 
These guidelines are subject to change at Buyer’s sole discretion.

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

3

--------------------------------------------------------------------------------


 

Loans to Officers, Directors,

Owners and
Guarantors:                                                                                                              
Transactions for a loan to be made to an officer, director, senior manager or
owner of Seller or any guarantor (if applicable) shall be subject to the prior
approval of Buyer and such Transaction requirements as determined in Buyer’s
sole discretion.

 

Reporting
requirements:                                                                                                               
Financial Reports & Officer’s Certificate:  Seller shall deliver to Buyer,
within thirty (30) days after the end of each month, financial statements of
Seller, including statements of income and changes in shareholders’ equity (or
its equivalent) for such month and the related balance sheet as at the end of
such month, all in reasonable detail acceptable to Buyer and certified by the
chief financial officer of Seller, subject, however, to year-end audit
adjustments. Together with such financial statements, Seller shall deliver an
officer’s certificate substantially in a form to be provided by Buyer, which
shall include funding and production volume reports for the previous month.

 

Annual Reports:  Seller shall deliver to Buyer, within ninety (90) days after
the end of each fiscal year of Seller, audited financial statements of Seller,
including statements of income and changes in shareholders’ equity for such
fiscal year and the related balance sheet as at the end of such fiscal year, all
in reasonable detail acceptable to Buyer and certified by the chief financial
officer of Seller stating, at a minimum, that the financial statements fairly
present the financial condition and results of operations of Seller as of the
end of, and for, such year.

 

                                                                                                                                                                                                                                               
Government Insuring Reports:  Seller shall provide Buyer within thirty (30) days
after the end of each quarter, or as requested by Buyer, the following
government insuring reports (including 15 month history):

(a)          Loans Originated - Current Defaults and Claims Reported — United
States (from FHA Connection):

·                  Output option: all loans

·                  Performance period: current period

·                  All insured single family loans with a beginning amortization
within the last two years

(b)         HUD Pipeline/Uninsured Query:

·                  Date range: use default

·                  Sort by: originating ID in ascending order

(c)          Indemnification Query:

·                  Date range: last five years

·                  Sort by: case # in descending order

 

(d)         Late Endorsement Query:

·                  Loan status: Active, claimed

·                  Date range: last two year period

·                  Sort by: # days closing to Endr pkg Rcvd in descending order

 

                                                                                                                                                                                                                                               
Hedging Report:  Upon Buyers request, Seller shall deliver to Buyer within 2
business days a loan and rate lock position report and hedge report containing
product level pricing and interest rate sensitivity analysis (shocks) or as
requested by Buyer (data elements to be agreed upon).

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

4

--------------------------------------------------------------------------------


 

 

If requested by Buyer, Seller shall provide to Buyer within five (5) days of
such request, in a form reasonably acceptable to Buyer, a detailed aging report
of all outstanding loans on warehouse/ purchase/ repurchase facilities, and
detail of all uninsured government loans.

 

Reimbursement of
Expenses:                                                                                       
Seller shall reimburse Buyer for certain costs and expenses as follows:

 

(a)          Amendments:  Buyer reserves the right to charge a fee for any
future amendments to the Agreement, Transactions Terms Letter, EPP Addendum,
guaranty, covenant violation notices, or any other required legal document.  The
amendment fee shall be waived for any future amendments or modifications
requested by Seller regarding increases to the Aggregate Transaction Limit.

 

Fees:

 

Wire Transfer Fee:

 

$10.00 per Transaction

 

 

File Fee:

 

$30.00 per Transaction

 

 

Shipping Fee:

 

$15.00 per Transaction for all investors other than Bank of America, N.A.; and

 

 

 

 

$0.00 for all Bank of America loans

 

 

Non compliant Fee:

 

$25.00

 

 

Wet Deficiency Fee:

 

$10.00 per day

 

 

Other Fees:

 

As set forth within Schedule 1 hereto

 

Buyer’s Guidelines,

Policies and
Procedures:                                                                                                             
The terms and conditions of this Transactions Terms Letter and the Agreement
shall be subject to Buyer’s guidelines, policies and procedures, as may be
changed from time to time.  Buyer may communicate changes to its guidelines,
policies and procedures to Seller via Buyer’s website, email or in writing.

 

Guarantors:                                                                                                                                                                                 
Lending Tree, LLC, Tree.com, Inc., and LendingTree Holdings, Inc.

 

Please acknowledge your agreement to the terms and conditions of this
Transactions Terms Letter by signing in the appropriate space below and
returning a copy of the same to the undersigned. Facsimile signatures shall be
deemed valid and binding to the same extent as the original.  Buyer shall have
no obligation to honor the terms and conditions of this Transactions Terms
Letter if Seller fails to fully execute and return this document to Buyer within
thirty (30) days after the date of issuance.

 

 

Sincerely,

 

Agreed to and Accepted by:

 

 

 

Bank of America, N.A.

 

Home Loan Center, Inc.

 

 

 

 

 

 

By:

/s/ Blair Kenny

 

By:

/s/ Rian Furey

 

 

 

 

 

Name:

Blair Kenny

 

Name:

Rian Furey

 

 

 

 

 

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

(Eligible Mortgage Loans)

 

 

 

Type
Sublimit

 

Margin over 30
day LIBOR (B)

 

Type Purchase Price
Percentage (A)

 

Maximum
Dwell Time

 

Transaction
Requirements

Type A:
Conventional Conforming Mortgage Loans (Agency eligible 1st mortgages with
Full/Alt doc types only)

 

100%

 

2.25

 

97

 

30 days

 

None

Type B:
Government Mortgage Loans and Bond Loans (1st mortgages only)

 

100%

 

2.25

 

97

 

30 days

 

None

Type C:
Jumbo Mortgage Loans (1st mortgages only, maximum loan amounts to $1,000,000)

 

10%

 

2.25

 

95

 

30 days

 

Rate Lock and CLUES or Prior Approval

Noncompliant Mortgage Loans

 

7%

 

2.00 over the initial margin

 

See schedule 2

 

Additional 45 days

 

 

Wet Mortgage Loans

 

40%, increasing to 60% for the first and last five (5) calendar days of each
month

 

Non-compliant or default spreads, if applicable, over the initial margin

 

Buyer reserves the right to reduce the value of Wet Mortgage Loans to zero if
the loan is beyond the Maximum Dwell Time

 

7 business days

 

 

 

--------------------------------------------------------------------------------

(A) The Purchase Price shall be calculated and equal to multiplying the unpaid
principal balance times the lesser of (i) the Type Purchase Price Percentage
times the lesser of par, takeout price or current market price or; (ii) 98% of
the takeout price or current market price or fair market value.

(B)        For the purpose of calculating the Margin over 30 day LIBOR, “LIBOR”
shall mean the greater of (i) the daily rate per annum for one-month U.S. dollar
denominated deposits as offered to prime banks in the London interbank market or
(ii) 2%, as applicable.

 

·                  All Transactions are to the closing table.

·                  Delegated underwriting status does not satisfy the
Transaction Requirements contained herein.

·                  Transaction Requirement Definitions and Doc Type Definitions
are set forth on Buyer’s website.

·                  All loan amounts, FICO scores, LTV/CLTV, and document types
shall meet Correspondent Lending guidelines.

 

SCHEDULE 2

NONCOMPLIANT MORTGAGE LOANS (APPLICABLE TO DRY TRANSACTIONS ONLY)

 

Days over Maximum Dwell
Time

 

Reduction in Value of
Purchased Asset

 

1 to 15 Days

 

10

 

16 to 30 Days

 

20

 

31 to 45 Days

 

30

 

Investor Rejects

 

30

 

 

 

 

Acknowledged:

 

 

Home Loan Center, Inc.:

 

 

Bank of America, N.A.:

Version: 04-09

 

 

 

6

--------------------------------------------------------------------------------